On petition for rehearing, this cause has been thoroughly reviewed, and we have concluded that counsel should be awarded an increase of $2500 attorneys fees. The petition for rehearing is, therefore, granted, and the concluding paragraph *Page 593 
of our per curiam opinion filed June 7, 1946, is receded from and annulled in toto, and counsel for the contestants are allowed additional attorneys fees of $2500, no allowance for expenditures in preparing the case. In all other respects our former opinion is affirmed on rehearing.
It is so ordered.
CHAPMAN, C. J., TERRELL, THOMAS and ADAMS, JJ., concur.